                Case 18-24659-AJC            Doc 44      Filed 01/15/20   Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

In re:
                                                          Case No. 18-bk-24659-AJC
North Pointe Holdings, Ltd.,                              Chapter 15
       Debtor.
                                /
                     MOTION FOR PROTECTIVE ORDER AND/OR
                  RESPONSE IN OPPOSITION TO MOTION TO COMPEL

         Ernesto Weisson (“Weisson”) and Weisson Holdings, LLC (“Holdings”), collectively

(“Movants”), by and through undersigned counsel, pursuant Federal Rule of Bankruptcy Procedure

7026, hereby file this Motion for Protective Order and/or Response in Opposition to Motion to

Compel in regards to the document subpoenas served upon them and in support thereof states as

follows:

         1.     The Court entered the Recognition Order on January 11, 2019.

         2.     The Recognition Order states: “In accordance with section 1521(4) and the Federal

Rules of Bankruptcy Procedure (the “F.R.B.P.”) the Petitioners are authorized to conduct the

examination of witnesses (including any and all parties or person subject to examination under

F.R.B.P. 2004), the taking of evidence, or the delivery of information concerning the Debtor’s

assets, affairs, rights, obligations, or liabilities.”

         3.     This Chapter 15 proceeding is the main proceeding for approximately twelve (12)

entities in total stemming from the British Virgin Islands, the Cayman Islands, and Bermuda.

         4.     Since the Recognition Order was entered, Weisson, through counsel has been

personally responsible for responding to twenty-one (21) other subpoenas.

         5.     Movants seek a protective order pursuant to Fed. R. Civ. P. 26(c), made applicable

herein pursuant to F.R.B.P. 7026, to limit the scope of the discovery sought.
               Case 18-24659-AJC          Doc 44     Filed 01/15/20     Page 2 of 5




       6.      The Liquidators seek information starting from January 1999 to the present. It is

unclear why 20 years of information is relevant to these proceedings. It is understood that the

purpose of Chapter 15 is to carry out the wishes of the foreign court and, in general, the Liquidators

are entitled to broad discovery. However, discovery should be limited to the scope of the

Recognition Order.

       7.      Most of the companies in liquidation did not exist in 1999 and several did not come

into existence until 2012 or 2014.

       8.      Any ability to claw back any alleged assets, in accordance with Federal and State

laws, only extends back four years.

       9.      Accordingly, Movants seek to limit the scope of time for the documents being

requested.

       10.     Moreover, as stated in the Liquidators’ Motion to Compel is they have obtained 7.9

million documents, of which 5.6 million documents were duplicative of the other 2.3 million

documents or each other.

       11.     Based upon the subpoenas, it would seem the Liquidators should be in possession

of most of what they are seeking.

       12.     Upon information and belief, the other principals have been giving information to

the Liquidators and their attorneys, in addition to the several subpoenas already issued to non-

parties by the Liquidators.

       13.     Upon information and belief, the Liquidators are in possession of servers and/or

email domains for South Bay, Biscayne Capital and Evolution Partners.

       14.     Moreover, the Liquidators, over the objection of Weisson, threatened a secretary,

who was in possession of a storage key, to turn it over. That storage unit contained both personal
               Case 18-24659-AJC           Doc 44     Filed 01/15/20      Page 3 of 5




and work-related documents of the Movants. Movants have not received copies of their own

documents that were in the storage but were provided an index that is 95 pages long of what was

confiscated.

       15.     Accordingly, to not force the Movants to do unnecessary and duplicative work,

Movants seek to narrow the requests to information not already in the possession of the

Liquidators.

       16.     Additionally, several of the communications and documents sought are between

movants and either family or friends.

       17.     Movants seek to limit the scope of these requests to exclude matters not related to

these proceedings, including personal matters and other business ventures that have nothing to do

with the Debtors of these proceedings.

       18.     Movants also request this Court issue a protective order preventing the public

disclosure of the Movants’ financial information and limit the use of that information for purposes

of the foreign bankruptcy proceedings only. See, e.g., Chevron Corp. v. Berlinger, 629 F. 3d 297,

306 (2d Cir. 2011) (affirming the issuance of a discovery order directing that “[t]he material

produced under the district court’s order shall be used by the petitioners solely for litigations,

arbitration, or submission to official bodies, either local or international”).

       19.     Movants request the protective order provide that disclosure of confidential

information (i) must only be made to the Liquidators and their counsel and (ii) may only be used

for purposes of the specific foreign liquidation proceedings recognized by this Court through the

Chapter 15 proceedings.

       20.     The latter protection is commonly ordered. See e.g., Sperry Rand Corp. v. Rothlein,

288 F. 2d 245, 246, 249 (2d Cir. 1961) (finding that the “order by the district court ejoin[ing] the
                Case 18-24659-AJC          Doc 44      Filed 01/15/20      Page 4 of 5




plaintiff from making any use whatsoever, in any proceeding other than the one pending in [that

district court], f information and evidence disclosed by the defendants in the course of discovery

proceeding sin the pending case” was within the district court’s discretion).

        21.     The protective order should limit the scope of the discovery to assets and/or

transactions, if any, directly related to the twelve entities being jointly administered under this

Chapter 15 proceeding.

        WHEREFORE, Movants respectfully request the entry of an order: (i) granting the Motion;

(ii) entering a protective order (a) providing that any documents produced must only be disclosed

to the Trustee and counsel, (b) providing that any documents produced may not be made public,

(c) providing that any documents produced may not be used in connection with any proceeding

other than the Debtors’, subject of the joint consolidation order entered in this matter, foreign

liquidation proceedings, (d) requiring the liquidators to re-assert the requests to items they actually

need and not already in their possession, (e) requiring the liquidators to re-assert the request in

detail so as to cover only certain transactions, assets, matters, or topics directly related to the assets

of the Debtors subject of the joint consolidation order entered in this matter, (f) limiting the

relevant time period of the requests to withing four years prior to service of the Subpoenas; and

(iii) providing for such other or further relief this Court deems just and proper.


        Dated: January 15, 2020

                                                By: /s/ Angelena M. Root
                                                      Angelena M. Root
                                                      Florida Bar No. 101751
                                                      Angelena M. Root, P.A.
                                                      1931 Cordova Road, #303
                                                      Fort Lauderdale, Florida 33316
                                                      Telephone:    (954) 986-2101
                                                      Email: amrootesq@gmail.com
             Case 18-24659-AJC         Doc 44     Filed 01/15/20    Page 5 of 5




                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was furnished on January 15,

2020, via CM/ECF to:


Eduardo F. Rodriguez – eddie@efrlawfirm.com;
William Sugden – Will.Sugden@alston.com
Aaron       Weiss       –     aweiss@carltonfields.com,            mramudo@carltonfields.com,
zludens@carltonfields.com.

                                           By: /s/ Angelena M. Root
                                                 Angelena M. Root
